UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                        _____________________

                            No. 01-30349
                          Summary Calendar
                       _____________________

                          KEVIN PETERSON,

                                               Plaintiff - Appellant,

                                versus

  MYRTLE HARDWELL; BRENDA SMILEY; CHERYL WILEY; MICHAEL TRENT,

                                              Defendants - Appellees.


           Appeal from the United States District Court
               for the Western District of Louisiana
                            (00-CV-1360)

                          November 5, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:1

     Louisiana inmate Kevin Peterson, proceeding pro se and in

forma pauperis, claims, under 42 U.S.C. § 1983, that Appellees

violated his First, Eighth, and Fourteenth Amendment rights in

charging   and   convicting   him   under   Louisiana   Department   of

Corrections Rule 3 for threatening legal redress against prison

employees2.



     1
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     2
      Rule 3 (La. Admin. Code tit. 22, pt. I, § 365(D)) provided in
pertinent part:    “No inmate shall threaten an employee in any
     Peterson appeals the district court’s:           denial of his motion

for summary judgment; grant of appellees’ motion for summary

judgment; and dismissal with prejudice.            We review a summary

judgment ruling de novo.     Smith v. Brenoettsy, 158 F.3d 908, 911

(5th Cir. 1998); Lynch Props. v. Potomac Ins. Co., 140 F.3d 622,

625 (5th Cir. 1998).

     Peterson   contends   Appellees    violated      his   First   Amendment

rights by punishing him for threatening prison employees with legal

redress. He relies on Clarke v. Stalder, 121 F.3d 222, 228-31 (5th

Cir. 1997), vacated and reh’g granted, 133 F.3d 940 (5th Cir.

1997), reinstated in part, 154 F.3d 186 (5th Cir. 1998) (en banc),

cert. denied, 525 U.S. 1151 (1999).       Although the panel in Clarke

held unconstitutional, under the First Amendment, that portion of

Rule 3 making an inmate’s threat of legal redress a punishable act

of defiance, our court reheard the case en banc.                    While we

reinstated portions of the panel opinion, we did not reinstate its

First Amendment analysis and, in fact, “express[ed] no opinion as

to the constitutionality of the ‘no threats of legal redress’

portion of Rule 3.”    Clarke, 154 F.3d at 191.


manner, including threatening          with   legal     redress     during   a
confrontation situation....”

     In the light of a proposed amendment to the rule — which
eventually eliminated the prohibition on threats of legal redress,
see 26:11 La. Reg. 2623 (2000) — Peterson’s convictions were
reversed on appeal. Consequently, his disciplinary reports were
expunged; he was placed back in the general population; and his
good time credits were reinstated.

                                  2
     Accordingly, at the time Peterson was charged and convicted:

(1) that portion of the panel opinion holding the Rule 3 provision

unconstitutional had been vacated; and (2) the Supreme Court had

already denied certiorari.        Moreover, one of the three judges on

the panel had determined the Rule 3 provision was not facially

unconstitutional.    Clark, 121 F.3d at 233 (Garza, Emilio M., J.,

dissenting).   In this light, we cannot conclude it was “clearly

established” that inmates had a constitutional right to threaten

redress against prison employees.3       See Hare v. City of Corinth,

135 F.3d 320, 325 (5th Cir. 1998) (setting forth qualified immunity

test).   Accordingly, the district court did not err in concluding

appellees were entitled to qualified immunity against the First

Amendment claim.

     Additionally,     Peterson    contends   appellees   violated   his

Fourteenth Amendment due process rights by omitting an element in

his charged offense.     Specifically, he cites Wolff v. McDonnell,

418 U.S. 539 (1974), for the proposition that he had a state-

created, due process right to a fair and impartial hearing by the

Disciplinary Board.      However, while Wolff recognized a state-

created liberty interest in a “shortened prison sentence” resulting

from good time credits, and while Wolff consequently articulated


     3
      “[A] right is clearly established if its ‘contours ... [are]
sufficiently clear that a reasonable official would understand that
what he is doing violates that right.’” Shipp v. McMahon, 234 F.3d
907, 915 (5th Cir. 2000), cert. denied, 121 S. Ct. 2193 (2001).

                                     3
minimum process due in the revocation of those credits, id. at 556-

58, the Supreme Court held in Sandin v. Conner, 515 U.S. 472

(1995), that mere “discipline in segregated confinement [does] not

present the type of atypical, significant deprivation in which a

State might conceivably create a liberty interest”.4   Id. at 486.

Accordingly, this due process claim fails.

     To the extent — if at all — Peterson’s brief can be construed

to assert a substantive due process Eighth Amendment violation (he

makes a few fleeting references to the Eighth Amendment in his

brief), he has alleged no condition of his brief segregation that

would suggest it was either cruel or unusual.

                                                       AFFIRMED




     4
      Peterson is not asserting due process violations in
connection with lost good time credits. As noted, they were
restored.

                                4